appellant's knowing acquiescence in existing conditions, 2 and the State
may suffer prejudice from the delay.       Hart v. State, 116 Nev. 558, 563-64,
1 P.3d 969, 972 (2000). Furthermore, as a separate and independent basis
for affirming the district court's order, we conclude that appellant failed to
provide any facts or evidence demonstrating that he was incompetent
when he entered his guilty plea. Hargrove v. State, 100 Nev. 498, 503, 686
P.2d 222, 225 (1984). Accordingly, we
              ORDER the judgment of the district court AFFIRMED. 3




                                                        ,J.
                         Hardesty



Parraguirre




      2 Appellant previously filed post-conviction petitions for a writ of
habeas corpus in 2007 and 2008. Davis v. State, Docket No. 49451 (Order
of Affirmance, October 3, 2007); Docket No. 51723 (Order of Affirmance,
August 18, 2009). He failed to demonstrate why the claim raised in his
current motion could not have been raised in his previous petitions.

      3 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                       2
cc: Hon. Carolyn Ellsworth, District Judge
     Matthew A. Davis
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                  3